Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Independent claim 1 claims an information processing system comprising a device that acquires biological information, submits the biological information to an information processing device which analyzes the information and chooses to return content or not based on the analysis. In other words, the claimed system determines a user’s physical condition, reports the physical condition, analyzes it, and generates a content recommendation based on the physical information. This process is a mental process because the claim step recites receiving information, analyzing the information, and providing a response to the analysis without significantly more. 
This judicial exception is not integrated into a practical application because the claim appears to simply analyze data and return a result in the form of “content” to a user based on the analysis. Simply outputting a result from an analysis is not a practical application because the result is not used in any fashion beyond being output. A human could analyze another person’s physical condition and make a recommendation for content based on the person’s physical condition. The physical machines appear to be generic machines that are used to implement the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not improve the processing of a computer in any fashion. The claim does not require the use of any particular machine because the hardware elements, including the terminal device and information processing device, are claimed as generic computing hardware elements, The claim does not appear to use the judicial exception of analyzing a user’s physical condition to suggest content for a user in any meaningful way beyond linking the idea to a technological environment. 
Independent claims 8, 12, and 13 recite similar subject matter to claim 1 and are rejected for the same reasons. 
Dependent claims 2-7 and 9-11 also do not integrate the mental process in a practical application nor include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Specifically, the dependent claims merely introduce additional analysis steps or content providing steps. Neither additional analysis nor content provision appear to improve the functioning of a computer nor require the use of any particular machine. Thus, the dependent claims are similarly rejected as being directed towards an abstract idea. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a communication unit” and “a control unit” in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckman et al. (US Pre-Grant Publication 2017/0228752).

	As to claim 1, Buckman teaches an information providing system comprising: 
a terminal device that acquires biological information as information on a user and transmits the biological information (see paragraphs [0023]-[0025]. A mobile device contains sensors that acquire biometric data descriptive of the user); and 
an information processing device (see paragraph [0027]. The system contains a server), 
wherein the information processing device receives the biological information from the terminal device (see paragraph [0027]. The mobile device sends biometric data gathered from the sensors to the server), 
analyzes condition of the user based on the biological information (see paragraph [0027]. The server analyzes the received biometric data and context data), 
judges whether content should be provided to the terminal device or not based on a result of the analyzing (see paragraph [0027]. The server determines whether or not to send an offer for a reward to the user (content) based on a result of the analysis), and 
provides the content to the terminal device when judging that the content should be provided to the terminal device (see paragraph [0027]. The server determines to communicate the offer to the mobile device).

As to claim 2, Buckman teaches the information providing system according to claim 1, 
wherein the terminal device includes a mobile information terminal used by the user and a biological information acquisition device (see paragraphs [0023]-[0025]. The mobile device includes a mobile information terminal and biometric sensors), 
wherein the biological information acquisition device acquires the biological information, and transmits the biological information (see paragraphs [0023]-[0025]. The biometric sensors acquire biological data), 
the mobile information terminal receives the biological information from the biological information acquisition device, and transmits the biological information (see paragraphs [0023]-[0025] and [0027]. The mobile device transmits the biometric data to a server), and 
the information processing device receives the biological information from the mobile information terminal, analyzes the condition of the user based on the biological information, judges whether the content should be provided to the mobile information terminal or not based on the result of the analyzing, and provides the content to the mobile information terminal when judging that the content should be provided to the mobile information terminal (see paragraph [0027]).

As to claim 3, Buckman teaches the information providing system according to claim 1, wherein the information processing device retains the content when judging that the content should not be provided (see Figure 2, step 220, and paragraph [0027]. The system determines whether or not to send an offer to a user).

As to claim 6, Buckman teaches the information providing system according to claim 1, 
wherein the information processing device calculates an amount of change based on the biological information and other biological information already acquired by a time predetermined time earlier than the time of acquiring the biological information (see paragraphs [0028]-[0029]. Biometric data may be gathered for a long period of time. The system may determine that a user had recently been running, and was not at rest),
calculates increase and decrease information based on the amount of change (see paragraphs [0028]-[0029]. An increase in information may be determined, such as that a user has now concluded running), 
and analyzes the condition of the user based on the increase and decrease information (see paragraphs [0027]-[0029]. Biometric data is submitted to a server and analyzed. Also see paragraph [0031], for determining that a user is skydiving and waiting until a user has safely landed before presenting an offer).

As to claim 7, Buckman teaches the information providing system according to claim 1, wherein the information processing device analyzes the condition of the user based on the biological information and a threshold value (see paragraph [0031], for determining that a user is participating in a skydive and waiting until a user has safely landed before presenting an offer. Thus, the system analyzes the condition of the user based on user biometric data and a threshold of “safely landed” before sending an offer).

As to claim 8, Buckman teaches aa information providing system comprising: 
a terminal device that acquires biological information as information on a user (see paragraphs [0023]-[0025] and the rejection of claim 1); and 
an information processing device, wherein the terminal device analyzes condition of the user based on the biological information (see paragraphs [0023]-[0025]), and 
the information processing device receives a result of the analyzing of the condition of the user from the terminal device, judges whether content should be provided to the terminal device or not based on the analysis result (see paragraphs [0023]-[0025] and [0027]), and 
provides the consent to the terminal device when judging that the content should be provided to the terminal device (see paragraphs [0023]-[0025] and [0027]).

As to claim 9, Buckman teaches the information providing system according to claim 8, 	
wherein the terminal device includes a mobile information terminal used by the user and a biological information acquisition device, wherein the biological information acquisition device acquires the biological information, and transmits the biological information (see paragraphs [0023]-[0025] and [0027]), 
the mobile information terminal receives the biological information from the biological information acquisition device, and analyzes the condition of the user based on the biological information and transmits the analysis result to the information processing device (see paragraphs [0023]-[0025] and [0027]), and 
the information processing device receives the result of the analyzing from the mobile information terminal, judges whether the content should be provided to the mobile information terminal or not based on the analysis result, and provides the content to the mobile information terminal when judging that the content should be provided to the mobile information terminal (see paragraphs [0023]-[0025] and [0027]).

As to claim 12, Buckman teaches an information processing device that communicates with a terminal device, comprising: 
a communication unit to receive biological information as information on a user (see paragraphs [0023]-[0025] and [0027]); and 
a control unit to analyze condition of the user based on the biological information, judge whether content should be provided to the terminal device or not based on a result of the analyzing, and provide the content to the terminal device when judging that the content should be provided to the terminal device (see paragraphs [0023]-[0025] and [0027]).

As to claim 13, Buckman teaches the information providing method performed by a terminal device and an information processing device, the method comprising: 
acquiring biological information as information on a user and transmitting the biological information, by the terminal device, and receiving the biological information from the terminal device, analyzing condition of the user based on the biological information, judging whether content should be provided to the terminal device or not based on a result of the analyzing (see paragraphs [0023]-[0025] and [0027]), and 
providing the content to the terminal device when judging that the content should be provided to the terminal device, by the information processing device (see paragraphs [0023]-[0025] and [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Buckman et al. (US Pre-Grant Publication 2017/0228752) in view of Joshi et al. (US Patent 10,026,099). 

As to claim 4, Buckman teaches the information providing system according to claim 1. 
Buckman does not teach: 
wherein the information processing device receives transmission data including position information as information for identifying a store and category information indicating a category to which merchandise or service provided by the store belongs, and 
provides the content of another store associated with the category information and different from the store identified by the position information included in the transmission data when judging that the content of the another store should be provided.
Joshi teaches: 
wherein the information processing device receives transmission data including position information as information for identifying a store and category information indicating a category to which merchandise or service provided by the store belongs (see 2:62-3:19. A user within a proximity of a merchant providing a service may be detected. Competitor offers from alternative merchants providing the same type or genre of service may be sent to the user. This shows an information processing device receiving position information and category information of a merchant), and 
provides the content of another store associated with the category information and different from the store identified by the position information included in the transmission data when judging that the content of the another store should be provided (see 2:62-3:19).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Buckman by the teachings of Joshi. Both Buckman and Joshi are directed to detecting information about a user and sending offers to the user. Joshi merely expands the number and type of offers that may be offered to a user, which will enhance the user experience by providing additional offers and services. 

As to claim 5, Buckman as modified by Joshi teaches the information providing system according to claim 4, 
wherein the information processing device when a plurality of other stores including the another store associated with the category information and different from the store identified by the position information are detected (see Joshi 2:62-3:19), 
selects one store from the plurality of detected other stores based on provision item information indicating a characteristic of the plurality of detected other stores (see Joshi 2:62-3:19), and
provides the content of the selected store when judging that the content of the selected store should be provided (see Joshi 2:62-3:19).

As to claim 10, Buckman teaches the information providing system according to claim 1. 
Buckman does not explicitly teach wherein the information processing device provides content of a store including a place to rest when the result of the analyzing is that the user needs a rest. 
Joshi teaches wherein the information processing device provides content of a store including a place to rest when the result of the analyzing is that the user needs a rest (see Joshi 12:66-13:34. The system may determine that a user should receive offers to a spa, massage, or restaurant. All of these are “a rest”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Buckman by the teachings of Joshi. Both Buckman and Joshi are directed to detecting information about a user and sending offers to the user. Joshi merely expands the number and type of offers that may be offered to a user, which will enhance the user experience by providing additional offers and services. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Buckman et al. (US Pre-Grant Publication 2017/0228752) in view of Beck et al. (US Patent 10,096,043). 

As to claim 11, Buckman teaches the information providing system according to claim 1, 
…
the information processing device updates relevant category information in a relevant category information [database], indicating correspondence relationship between category information indicating a category to which merchandise or service provided by a store belongs and the relevant category information relevant to the category information, to the first category information when the result of analyzing indicates that the condition of the user is normal and a present time is in the time period of the event (see paragraph [0032]. A relevant offer database is updated when a user is present at a concert during the concert. This is related to a category of goods provided by the concert venue).
Buckman does not clearly show: 
wherein the information processing device stores a facility information table that indicates correspondence relationship between a time period of an event held by a store and first category information indicating a category to which merchandise or service provided by the store holding the event belongs, and
Beck teaches wherein the information processing device stores a facility information table that indicates correspondence relationship between a time period of an event held by a store and first category information indicating a category to which merchandise or service provided by the store holding the event belongs (see 54:20-55:47 for an example of a query that is performed on tables. The tables indicate a correspondence relationship between a time period of an event held by a store, such as the merchant hours, and category information such as a type of business. It is noted that Buckman more clearly shows specific events such as concerts being considered for offers, such as in paragraph [0032]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Buckman by the teachings of Beck. Both Buckman and Beck are directed to detecting information about a user and sending offers to the user. Beck merely expands the type of offers that may be offered to a user and the type of data tracked, which will enhance the user experience by providing additional offers and services with specificity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152